Citation Nr: 0530965	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-25 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had honorable active service from March 1945 to 
July 1946.  He served in the European Theater of Operations 
during the Second World War, and his awards and decorations 
include the Combat Infantryman's Badge and a Bronze Service 
Star.  The veteran received a battlefield commission to 
Second Lieutenant in March 1945.  The appellant is the widow 
of the veteran.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  


FINDINGS OF FACT

1.  The April 2003 death certificate shows that the veteran 
died in April 2003 due to Alzheimer's dementia; an October 
2003 supplemental report of cause of death states that post-
polio syndrome contributed to death but did not result in the 
underlying cause.  

2.  At the time of the veteran's death, service connection 
was in effect for the residuals of Guillain-Barre syndrome, 
evaluated as 100 percent disabling from May 2001.  

3.  The veteran's service-connected disability characterized 
as being Guillain-Barre syndrome and rated as 100 percent 
disabling at the time of his death is shown as likely as not 
to have contributed significantly in producing or 
accelerating his demise.  

4.  There is no longer a question or controversy regarding 
the appellant's claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, 
the veteran's service-connected disability rated at 100 
percent contributed materially and substantially in causing 
his death.  38 C.F.R. § 3.312 (2005).  

2.  The appellant's claim for Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 is 
moot.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.101 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

The Board finds that the duties to notify and to assist the 
appellant have been met.  Moreover, any failure in the duty 
to notify or to assist is harmless error, given the favorable 
nature of this decision.  

The appellant contends that the veteran's service connected 
disability contributed to the cause of his death.  She argues 
that his service-connected disability, whether it is 
diagnosed as the residuals of Guillain-Barre syndrome or 
post-polio syndrome, weakened his ability to resist the 
affects of Alzheimer's disease or that his death occurred 
earlier than it otherwise would have occurred. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  

To be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

A copy of the veteran's death certificate is contained in the 
claims folder.  This shows that the veteran died on April [redacted], 
2003.  The immediate cause of death was noted to be that of 
Alzheimer's dementia.  Another significant condition 
contributing to death but not resulting in the underlying 
cause was coronary artery disease.  

A Supplemental Report of Cause of Death is also contained in 
the claims folder, dated in October 2003.  This states that 
the immediate cause of death was progressive Alzheimer's 
dementia.  Another significant condition contributing to 
death but not resulting in the underlying cause was post-
polio syndrome, as well as hypertension, transient ischemic 
attacks, and coronary artery disease.  

The record indicates that service connection for the 
residuals of Guillain-Barre syndrome was in effect at the 
veteran's death.  Service connection at the 100 percent rate 
had been in effect from July 1946 to December 1953, after 
which a 60 percent evaluation was assigned.  An April 2003 
rating decision increased the evaluation to 100 percent, 
effective in May 2001.  

A September 1991 letter from the VA to the veteran notes his 
recent request to have the diagnosis of his service connected 
disability changed from Guillain-Barre syndrome to the 
residuals of polio.  This letter noted that there was private 
medical evidence that supported a change in the diagnosis, 
but that VA medical examinations and opinions were 
inconclusive.  

The letter concluded that, while it was a possibility that 
the disability for which the veteran had been service 
connected was poliomyelitis, the evidence was not evenly 
balanced so as to allow for a change in the diagnosis.  

A May 2003 letter from P.D.U., M.D, states that the veteran 
had been his patient.  The veteran had recently passed away 
secondary to advanced Alzheimer's type dementia.  He had 
concomitant coronary disease and post polio syndrome, which 
the doctor opined hastened his decline but did not directly 
cause his death.  

An additional letter from P.D.U., M.D, dated August 2003 is 
also of record.  The veteran was again noted to have died in 
April 2003 of progressive dementia likely related to an 
Alzheimer's type.  Early diagnosis of this disability may 
have been hindered by his concomitant post-polio syndrome.  

The veteran's records were noted to show that he had long-
standing polio and post-polio syndrome with progressive 
weakness.  The doctor noted that it was difficult to 
ascertain how the veteran's medical problems interacted with 
each other.  

However, the doctor opined that the post-polio syndrome 
contributed to the rapidity of veteran's decline and should 
be considered as a contributing cause to death.  

An October 2003 letter from R.S., M.D., noted that he had 
treated the veteran for his neurological disabilities.  He 
stated that the veteran had a progressive decline over the 
years from his polio and subsequent post-polio syndrome which 
was contracted in 1945 during military service.  

The Board finds in this case that service connection for the 
cause of the veteran's death is warranted.  

Initially, the Board notes that the veteran's only service 
connected disability at the time of his death was Guillain-
Barre syndrome, and the medical opinions from the veteran's 
doctors refer to post-polio syndrome that had been present 
since the time of his service in World War II.  

A thorough review of the entire evidentiary record shows as 
likely as not that the veteran contracted a serious and 
disabling condition during active service and that service 
connection was in effect for this disease process from 1946.  

Two opinions from P.D.U., M.D, state that the veteran's 
disability delayed the initial diagnosis of the Alzheimer's 
dementia that caused his death, contributed to the rapidity 
of his decline and should be considered as a contributing 
cause to death.  

The provisions of 38 C.F.R. § 3.312 state that service 
connection for the cause of death is indicated when a 
disability aided or lent assistance to the production of 
death.  

The Board finds that the veteran's service-connected 
disability as likely as not aided or lent assistance to the 
cause of his death.  Therefore, by extending the benefit of 
the doubt to the appellant, service connection for the cause 
of his death is warranted.  

As for the appellant's claim for DIC under the provisions of 
38 U.S.C.A. § 1318, the Board notes that this provision 
awards compensation to a claimant as if the cause of a 
veteran's death is service connected.  As a result of the 
decision to award service connection for the cause of the 
veteran's death, and given the assertions advanced by the 
appellant, there is no longer a question or controversy 
remaining with respect to DIC under the provisions of 
38 U.S.C.A. § 1318.  

Nor are any exceptions to the mootness doctrine present 
because the relief sought on appeal, the award of DIC, has 
been accomplished without the need for action by the Board.  
See, e.g., Thomas v. Brown, 9 Vet. App. 269, 270 (1996); 
Hudgins v. Brown, 365, 367-68 (1995).  38 U.S.C.A. §§ 511, 
7104, 7105; 38 C.F.R. § 20.101.  Accordingly, the issue of 
DIC should be dismissed.  


ORDER

Service connection for the cause of the veteran's death is 
granted. 

The claim for Dependency and Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1318 is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


